Citation Nr: 0701476	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-09 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than October 10, 
2002, for the establishment of basic eligibility for 
Dependent's Education Assistance (DEA), pursuant to 
Chapter 35 of Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision that established 
basic eligibility for Chapter 35 DEA benefits, effective 
October 10, 2002.  The veteran timely appealed for an earlier 
effective date.

In July 2005, the Board remanded the matter for additional 
development.


FINDINGS OF FACT

1.  In May 1998, the RO granted a total disability rating 
based on individual unemployability (TDIU), effective October 
1997.  

2.  Since June 1998, the veteran has actively pursued a 
finding of permanency for establishing basic eligibility for 
DEA benefits under Chapter 35, Title 38, United States Code. 

3.  In October 2002, the Board granted an earlier effective 
date for TDIU benefits, effective June 1986.  
  
4.  In November 2002, the RO determined that the veteran's 
total disabilities were permanent in nature and established 
DEA benefits, effective October 2002.

5.  There is no application for DEA benefits filed within one 
year of the November 2002 rating decision.




CONCLUSION OF LAW

Chapter 35 DEA benefits may be paid prior to October 10, 
2002.  38 U.S.C.A. § 5113 (West 2002); 38 C.F.R. § 21.3041 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance). 

In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.  

II.  Analysis

Basic eligibility for Chapter 35 Dependents' Educational 
Assistance (DEA) benefits is established for a claimant in 
one of several ways, including status as the child of a 
veteran who has a total and permanent disability rating from 
service-connected disability (TDIU).  See 38 U.S.C.A. § 
3501(a)(1)(A) (West 2002); 38 C.F.R. §§ 21.3020, 21.3021 
(2006).

The basic beginning date for the utilization of DEA benefits 
by an eligible child of a veteran is his 18th birthday or the 
date of his successful completion of secondary schooling, 
whichever is the earlier date.  38 C.F.R. § 21.3041(a) 
(2006).  This beginning date may be tolled in certain 
situations, including when the veteran's permanent and total 
disability rating is assigned after the child reaches age 18, 
but before the child becomes 26 years old.  See 38 C.F.R. § 
21.3041(b)(2)(ii) (2006).  In that case, the beginning date 
of eligibility will be the effective date of the TDIU rating 
or the date of notification to the veteran of such rating, 
whichever is more advantageous to the child.  Id.

In order for a child to claim eligibility for DEA benefits 
for pursuit of a program of education, however, the child 
must file a formal claim with VA.  See 38 U.S.C.A. § 3513 
(West 2002); 38 C.F.R. § 21.1030 (2006).  The date of claim 
is the date on which a valid claim or application for 
educational assistance is considered to have been filed with 
VA, for purposes of determining the commencing date of an 
award of that educational assistance.  If the child files an 
informal claim and then files a formal claim within one year 
of the date that VA subsequently requested a formal 
application for benefits, the date of claim is normally 
construed as the date that VA received the informal claim.  
See 38 C.F.R. § 21.1029(b) (2006).

In determining the actual commencing date of an award of 
educational assistance under Chapter 35, VA will apply the 
provisions of 38 C.F.R. § 21.4131 (2006). Under 38 C.F.R. § 
21.4131(d), when an eligible child enters or reenters into 
training under Chapter 35 (including a reentrance following a 
change of program or educational institution), the commencing 
date will be determined as follows:

(1) If the award is the first award of educational assistance 
for the program of education the eligible person is pursuing, 
the commencing date is the latest of:

(i) the beginning date of eligibility as determined by 
38 C.F.R. § 21.3041(a) or (b);
(ii) one year before the date of claim as determined by 
38 C.F.R. § 21.1029(b);
(iii) the date the educational institution certifies 
under 38 C.F.R. § 21.4131(b) or (c); or
(iv) the effective date of the approval of the course, 
or one year before the date VA receives the approval 
notice, whichever is later.

(2) If the award is the second or subsequent award of 
educational assistance for that program, the effective date 
of the award of educational assistance is the later of:

(i) the date the educational institution certifies under 
38 C.F.R. § 21.4131(b) or (c); or
(ii) the effective date of the approval of the course, 
or one year before the date VA receives the approval 
notice, whichever is later.

See 38 U.S.C.A. § 3672 (West 2002 & Supp. 2006); 38 C.F.R. § 
21.4131(d).

The statute pertaining to the effective date of the 
commencement of educational assistance was also revised in 
November 2000, to give effect to the provision allowing an 
individual to elect an eligibility period that begins with 
the effective date for the award of a total and permanent 
rating.  According to the revision, if the individual 
qualifies to elect an eligibility period that begins with the 
effective date of a total and permanent rating, in 
determining the commencement date for an award of educational 
assistance VA may consider the individual's application as 
having been filed on the eligibility date. This provision 
applies if (1) that eligibility date is more than one year 
before the date of the initial rating decision; (2) the 
individual submits an application for Chapter 35 educational 
assistance within one year of the rating decision; (3) the 
individual claims educational assistance for an approved 
program of education for a period preceding the one-year 
period ending on the date on which the application is 
received by VA. These provisions are applicable if the 
individual would have been entitled to such educational 
assistance for such program of education if the individual 
had actually submitted an application on the eligibility 
date.  See Veterans Benefits and Health Care Improvement Act 
of 2000, Pub. L. No. 106-419, § 113, 114 Stat. 1822 (Nov. 1, 
2000) (codified at 38 U.S.C.A. § 5113 (West 2002)).

The Board notes that 38 U.S.C.A. § 5113 (West 2002) provides 
that effective dates of awards of Chapter 35 benefits shall, 
to the extent feasible, correspond to effective dates 
relating to awards of disability compensation.

The term "first finds" is defined as the effective date of 
the rating or date of notification to the veteran from whom 
eligibility is derived establishing a permanent and total 
rating, whichever is more advantageous to the eligible 
person.  See Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 112, 114 Stat. 1822 (Nov. 
1, 2000) (codified at 38 U.S.C.A. § 3512(a)(3), (d) (West 
2002)).

In May 1998, the RO granted a TDIU, effective October 1997.  
DEA was not established at the time because permanency of the 
veteran's service-connected disabilities had not been 
demonstrated.  The veteran filed a notice of disagreement in 
June 1998, contending that an earlier effective date for the 
grant of TDIU benefits was warranted, and that permanency 
should be established for DEA benefits.

School approval forms (VA Forms 21-674) for each of the 
veteran's dependents were filed in September 1996, July 1997, 
August 1999, and in May 2001.
 
In October 2002, the Board granted an earlier effective date 
for TDIU benefits, effective June 1986.  
   
In November 2002, the RO determined that the veteran's total 
disabilities were permanent in nature and established DEA 
benefits, effective October 2002 (date of Board decision).

There is no application for DEA benefits filed within one 
year of the November 2002 rating decision that implemented 
the Board's October 2002 decision.
 
The Board has considered the fact that the veteran had 
actively pursued the matter of permanency for his service-
connected disabilities since at least June 1998, and that the 
matter had not been addressed or resolved until 2002.  A 
review of the medical evidence also reflects a continuity of 
permanent and total disability for several years, although 
there is no medical opinion to this effect.  

The Board notes that the statutory amendments to 38 U.S.C.A. 
§ 5113 were intended to make the effective date provisions 
for the award of DEA benefits less restrictive.  
Specifically, the statute provides for retroactive payment of 
DEA benefits in cases where an application is filed within 
one year after the issuance of an initial rating decision 
that establishes the existence of a veteran's service-
connected total disability permanent in nature; and also 
provides that the effective date for an adjustment of 
benefits shall be the date of the change.  38 U.S.C.A. § 5113 
(b) and (c).  Neither of these provisions is applicable in 
this case.

However, subsection (a) of 38 U.S.C.A. § 5113 provides that, 
"[e]xcept as provided in subsections (b) and (c), effective 
dates ... shall, to the extent feasible, correspond to 
effective dates relating to awards of disability 
compensation."  38 U.S.C.A. § 5113 (West 2002). 

Given that the veteran had actively pursued a finding of 
permanency for establishing basic eligibility for DEA 
benefits since June 1998, and TDIU benefits have been awarded 
since June 1986, the Board finds that an effective date 
earlier than October 10, 2002, for the establishment of basic 
eligibility for DEA benefits is indeed warranted.  Basic 
eligibility for DEA benefits is established either from 
June 18, 1986, or from June 23, 1998, based on whichever date 
is more advantageous to the eligible person.  38 U.S.C.A. 
§ 5113(a).  



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to DEA under Chapter 35, Title 38, United States 
Code, prior to October 10, 2002, is granted.




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


